Title: To George Washington from Tobias Lear, 24 March 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia March 24th 179111 O’Clock P.M.

The enclosed letters have been this moment brought to me by the Post Master, who informs thus they have just arrived at the Office in the Western Mail. As they may contain important intelligence I delay not a moment to forward them.
Mrs Washington and the family are well. Nothing particular has transpired since your departure. I have the honor to be, with the highest respect & most sincere Attachment Sir, Your obliged & very humble Servt

Tobias Lear.

